                                                                             Case 2:18-ap-01233-NB            Doc 47 Filed 04/23/20 Entered 04/23/20 14:22:31                 Desc
                                                                                                               Main Document    Page 1 of 2


                                                                         1      James K.T. Hunter (CA Bar No. 73369)
                                                                                PACHULSKI STANG ZIEHL & JONES LLP
                                                                         2      10100 Santa Monica Blvd., 13th Floor
                                                                                Los Angeles, California 90067                                       FILED & ENTERED
                                                                         3      Telephone: 310/277-6910
                                                                                Facsimile: 310/201-0760
                                                                         4      E-mail: jhunter@pszjlaw.com                                               APR 23 2020
                                                                         5      Attorneys for Plaintiff Richard M. Pachulski, Chapter 11
                                                                                Trustee for the Bankruptcy Estate of Layfield & Barrett, APC         CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                     Central District of California
                                                                         6                                                                           BY ghaltchi DEPUTY CLERK


                                                                         7                                     UNITED STATES BANKRUPTCY COURT
                                                                                                                                             CHANGES MADE BY COURT
                                                                         8                   CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                                         9

                                                                        10      In re:                                                Case No.: 2:17-bk-19548-NB
                                                                        11      LAYFIELD & BARRETT, APC,                              Chapter 11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12                                          Debtor.
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14      RICHARD M. PACHULSKI, Chapter 11                      Adv. Case No.: 2:18-ap-01233-NB
                                                                                Trustee for the bankruptcy estate of Layfield &
                                                                        15      Barrett, APC,                                         ORDER DISMISSING ADVERSARY
                                                                                                                                      PROCEEDING WITH PREJUDICE
                                                                        16                                  Plaintiff,

                                                                        17      vs.

                                                                        18      JEFFERY YOUNG, CONAL DOYLE,
                                                                                WILSHIRE LAW FIRM, PLC, BABAK
                                                                        19      BOBBY SAADIAN, NEIFERT KHORSHID,
                                                                                a professional law corporation, and DOES 1
                                                                        20      through 10,

                                                                        21                                  Defendants.

                                                                        22
                                                                                         The Court, having considered the parties’ stipulation to a voluntary dismissal, with prejudice,
                                                                        23
                                                                               of the above captioned adversary proceeding (adv. dkt. 45, the “Stipulation”),
                                                                        24
                                                                               //
                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                               DOCS_LA:328704.1 51414/001
                                                                             Case 2:18-ap-01233-NB          Doc 47 Filed 04/23/20 Entered 04/23/20 14:22:31             Desc
                                                                                                             Main Document    Page 2 of 2


                                                                         1             IT IS HEREBY ORDERED that the Stipulation is approved and the above-captioned

                                                                         2     adversary proceeding is dismissed with prejudice.

                                                                         3             The Parties shall bear their own attorneys' fees and costs in connection with the above-

                                                                         4     captioned case and above-captioned bankruptcy case.

                                                                         5

                                                                         6                                                      ####

                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23
                                                                                 Date: April 23, 2020
                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                                2
                                                                               DOCS_LA:328704.1 51414/001
